Case: 15-40087      Document: 00513276323         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-40087                           November 18, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO ENRIQUE SANCHEZ-VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1803-1


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Pedro Enrique Sanchez-Vasquez was convicted of illegal reentry into the
United States and was sentenced to serve 46 months in prison. He did not
timely notice his appeal from his judgment of conviction. Rather, he filed an
untimely pro se notice of appeal and averred that counsel had ignored his
request to timely file a notice of appeal. The district court construed this filing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40087    Document: 00513276323     Page: 2   Date Filed: 11/18/2015


                                 No. 15-40087

as a request to proceed in forma pauperis (IFP) on appeal and denied it. The
district court also noted that his notice of appeal was untimely.
      Now, Sanchez-Vasquez argues that the district court should have
construed his untimely pro se notice of appeal as a 28 U.S.C. § 2255 motion
seeking an out-of-time appeal grounded in a claim that counsel rendered
ineffective assistance by not timely noticing his appeal. He requests that we
vacate the district court’s IFP order and remand for further proceedings.
      We should always be aware of our jurisdiction and raise this issue on our
own when necessary. United States v. Villanueva-Diaz, 634 F.3d 844, 848 (5th
Cir. 2011). “An appeal permitted by law as of right from a district court to a
court of appeals may be taken only by filing a notice of appeal with the district
court within the time allowed by Rule 4.” FED. R. APP. P. 3(a)(1). Thus, a notice
of appeal is a mandatory precondition to the exercise of this court’s appellate
jurisdiction. See id. Because Sanchez-Vasquez filed no notice of appeal from
the order he is now challenging, we do not have jurisdiction over this appeal,
and it is DISMISSED.




                                       2